Title: From George Washington to Arthur Young, 18–21 June 1792
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia June 18 [–21] 1792.

Your letter of the 18th of Jany was received about a fortnight ago. For the Annals which you have had the goodness to send me, I pray you to accept my thanks. No directions having accompanied the second sett, and presuming they were intended for the Agricultural Society in this City, I have, in your name, presented them to that body.
As far as it is in my power, I will endeavour to solve the doubts which are expressed in your queries, contained in the above letter. and first—“Labour is so slightly touched on, that I know not how to estimate it.”
The information on this, as well as on other points of my last communication, was given in transcripts of the letters I had received in answer to certain queries, hastily submitted, to some intelligent Gentlemen of my acquaintance, in the States of Pennsylvania, Maryland & Virginia. If therefore the article of labour was not sufficiently enlarged upon, or, if there appeared too great a diversity in the price of this article, in that of land, and of other things, to be easily reconciled and understood; you must ascribe the inconsistency, or omission, to that cause; & to the habits, & value which is set on these things in the different States, and in different parts of the same State.
South of Pennsylvania, hired labor is not very common, except it be at harvest, and sometimes for cutting grass. The wealthier farmers perform it with their own black Servants, whilst the poorer sort are obliged to do it themselves. That labour in this Country is higher than it is in England, I can readily conceive. The ease with which a man can obtain land, in fee, beyond the

Mountains—to which most of that class of people repair, may be assigned as the primary cause of it. But high wages is not the worst evil attending the hire of white men in this Country, for being accustomed to better fare than I believe the labourers of almost any other Country, adds considerably to the expence of employing them; whilst blacks, on the contrary, are cheaper: the common food of them (even when well treated) being bread, made of the Indian Corn, Butter milk, Fish (pickled herrings) frequently, and meat now and then; with a blanket for bedding: In addition to these, ground is often allowed them for gardening, & priviledge given them to raise dung-hill fowls for their own use. With the farmer who has not more than two or three Negros, little difference is made in the manner of living between the master & the man; but far otherwise is the case with those who are owned in great numbers by the wealthy; who are not always as kind, and as attentive to their wants & usage as they ought to be; for by these, they are fed upon bread alone, which does not, on an average, cost more than seven dollars a head pr Ann. (about 32/ Sterling).
From these data, in aid of my last communications, you will be able to form an idea of the cost of labour in this Country. It varies, however, in the different States as I have already observed, and sometimes in the same State; but may be said to vibrate with white men, between ten & fifteen pounds—and for black men between Eight and twelve pounds sterling pr Ann., besides their board. No difficulty, I should conceive, would be found in obtaining those of either description on the terms here mentioned; but I do not advance this with certainty, not having been in the habit of hiring any, myself, for several years past. Blacks are capable of much labour, but having (I am speaking generally) no ambition to establish a good name, they are too regardless of a bad one; and of course, require more of the masters eye than the former. Formerly, I have given to skilful & careful Cradlers, a dollar a day during harvest; which was a sixth more than the usual price; but then, I knew the men, & that they would oblige themselves to cut clean, and lay well, four acres of Wheat a day (if it did not stand very heavy on the ground)—or, if I prefered it, they would cut by the Acre paying them at the rate of a dollar for every four acres. There are men who will rake & bind as fast as the Cradlers will cut the grain, but to do this is

deemed hard work, and when done, entitles them to Cradlers wages. These people eat three times a day (once perhaps of milk) and are allowed a pint of spirits each man. A Barn floor, with straw & a blanket, serves them at harvest for lodging.
When I observed in a former letter that, “all our labour was performed by Negros” I must have alluded to the custom in Virginia—the State in which I then lived, & from which I wrote; but my last communication to you, was on a more extensive Scale, comprehending the practices, & prices of Pennsylvania & Maryland, as well as different parts of Virginia; which (latter) is a state of great extent—differing much in its products and culture.
The English Statute acre is the measure by which we have hitherto bought & sold land; and the price of land, as handed to you in my last, includes buildings, fences, arable, meadow, in short the improvements of every sort appertaining to the tract, on which they are placed. To a stranger at a distance, this aggregate mode, of estimating the value of a farm is, it must be confessed, dark, & unsatisfactory; but to the parties present, who see & examine every thing, & judge for themselves, it is quite immaterial. The Seller warrants the title, & quantity which he sells; and both form an opinion of the total worth of the premises. It rarely happens, however, that buildings & other improvements are estimated by the purchaser at near what they cost the Seller, especially on old farms which have been a good deal worked; the received opinion being, that fresh land without improvements, is more to be desired than worn, & much abused land is with such as are usually found thereon; but this is to be considered as a general, not an invariable rule; for the better & more attentive farmers keep their farms in high order, and value the improvements accordingly.
Never having been in England, I ought not to hazard an opinion, or attempt a comparison between the Soil of that Country & this, in their virgin & unimproved State; but from what I know of the one, & have heard of the other, I should decide in favor of the latter at a distance from the Sea-board; which from the highlands of the Neversink (in East Jersey) to Florida inclusively, is flat; and with but few exceptions, sandy, and generally of mean quality. From the falls of the Rivers to the Mountains—which is generally from Sixty to 100 miles—and above the latter—except

the craggy hills & mountains which lye between the Eastern & Western waters; the best lands are to be found. They are strong, and after having been used, & abused in a shameful manner, will, with a little repose, get covered with white clover. The upper Country is healthiest also.
You seem surprised, and no wonder, to hear that many of our farmers—if they can be so called—cultivate much ground for little profit; because land is cheap, and labour is high; but you will remember, that when I informed you of this fact, I reprobated at the sametime both the practice & the principle. The history however of it, is this—a piece of land is cut down & kept under constant cultivation—first in Tobacco & then in Indian Corn (two very exhausting plants) until it will yield scarcely anything; a second piece is cleared & treated in the same manner; then a third—& so on until probably, there is but little more to clear. When this happens, the owner finds himself reduced to the choice of one of three things—either to recover the land which he has ruined, to accomplish which he has perhaps neither the skill, the industry, nor the means; or to retire beyond the Mountains; or to substitute quantity for quality, in order to raise something. The latter has been generally adopted; and with the assistance of horses, he scratches over much ground, & seeds it, to very little purpose as you may suppose, & have been informed; for I presume an English farmer would bestow more labour on one acre by deep & frequent ploughings, besides the dressings he gives to the land, than the other does on five acres. It is but justice however to Pennsylvania, to declare that her husbandry (though not perfect) is much better; and her crops proportionably greater. The practice above mentioned applies more particularly to the Tobacco States which, happily, are yielding more and more every year to the growth of Wheat, and as this prevails the husbandry improves. Instances could be enumerated, and where no extraordinary dressings or management has been used, of land yielding from thirty to forty bushels of Wheat pr acre, that has been very much exhausted.
Your mode of calculating the taxes of this Country, being unusual with us, I may not accurately understand; and as the Virginia method was, if I recollect rightly, detailed in my former accounts, I know not how to give you a more distinct idea of them than by exhibiting the items of the specific charges on every

species of taxable property—viz.—on Land, Negros, Stock &ca. This, as it respects an estate in Virginia with which I am very well acquainted, I am enabled to do, & will do. We have a Road tax besides but it is light, and in most of the States paid by a contribution of labour, which rarely exceeds two days in the year, for each male labourer. Dutiable articles is a distinct tax, the quantum of which depends upon the consumption, and the consumption upon the disposition of the consumer: with the aid therefore of the Laws (which I sent you) every man can calculate, better than I am able to do for him, the amount of his own expenditures in this way. An additional duty, or excise, was imposed last Session; and this being now sent, will, if I am not mistaken (with what was mentioned in my former communication) bring every tax, direct, & indirect, to your view, to which property, in this Country, is subjected; either by the general government, or the laws of the States of Pennsylvania, Maryland & Virginia, to which the observations have been confined.
Beef, & other meats; Grain of all sorts, and flour; Butter; Cheese; and other things in quantities to make them an object; are always, I conceive, in demand; and are sought after by the purchasers. The Sale of lesser articles, at a distance from market towns, may, sometimes, stick on hand; but rarely, I believe forego a Sale if they are worth the transportation.
Sheep thrive very well in the middle States, though they are not exempt from diseases—and are often injured by dogs; and more so as you approach the Mountains, by Wolves. Were we to use horses less, and Oxen more, on our farms (as they do in the New England States) we should, unquestionably, find our account in it; yet, strange as it may seem, few are in the practice of the latter—and none push the raising of Sheep to the extent they might, and ought to do. The fact is, we have, in a manner, every thing to learn that respects neat, and profitable husbandry.
Bakewells breed of Sheep are much celebrated, and deservedly I presume; but if entrusted to a common Bailiff (or what with us is called an Overseer) would, I should apprehend, soon degenerate for want of that care & attention, which is necessary to preserve the breed in its purity. But, the great impediment is, the British Statutes. These discourage men of delicasy in this Country from attempting what might involve the Master of a Vessel in serious consequences if detected in the breach of them.

Others however, less scrupulous, have attempted to import English Rams with Success, and by this means our flocks in many places are much improved—mine for instance, ’though I never was concerned directly nor indirectly in the importation of one, farther than by buying lambs which have descended from them. the average weight of the fleeces being 5 lbs.
Our modes, system we have none—are so different from yours—generally speaking, and our business being carried on so much within ourselves, so little by hiring, and still less by calculation, that I frankly confess to you, I am unable to solve your query respecting Sheepwalks—or how many sheep an acre of Woodland pasture would support.
I shall have pleasure at all times as far as I possess the means, or can command them, to give you every information that can contribute to your own satisfaction, or that of a friend; but I am so thoroughly persuaded of my inability to throw new lights upon any branch of husbandry in a Country where it is so well understood as in England; and, that anything I could write to you on that subject, would only serve to expose the defective practice of my Countrymen, & be considered as the beacon of our ignorance, that I am disenclined to see any production of mine in a work, where so much useful information is conveyed to the public, as is to be found in your Annals of Agriculture. With very great esteem I am Sir Your Most Obedt Servt

Go: Washington


P.S. June 21st. I have not yet received the account of taxes I promised you, and for which I had written to Virginia; but I will send it by the first conveyance after its arrival.
This letter goes by Mr Pinckney Minister from the U. States to the Court of London, through which channel I recommend any letters you may favor me with to pass, who being detained a day or two longer than was expected, by the Vessel in which he is to embark, has given me an opportunity of asking Mr Jefferson (who is well acquainted in the South Western parts of Virginia, near Charlotsville)—and Mr Peters (one of the best farmers in the State of Pennsylvania, about Six miles from this City) to give me there sentiments on the several queries contained in your letter. These you ⟨will find enclosd herewith in their own words. On applying to Colo. Hamilton for the statement mentioned in

Mr Peters’ letter he put into my hands, together with the statement, several communications which were made to him last year by some of the most respectable farmers in this part of the Country in consequence of an application from him for information on certain points respecting Farms, And as they appeared to contain some matters worth attention I had them copied, and they are also enclosed. Mine, & each of theirs, are written without any previous consultation, & may be considered (my Estate in the Neighbd of which I am best acquainted lying about midway between theirs) as the opinions of men living, North, South, & in the centre of the District of which an acct was given to you in my communications of the 4th of Decr last.⟩

